DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Amendment
3.	Acknowledgement is made of amendment filed on April 14, 2022, in which claims 1, 8 and 15 are amended, claims 7 and 14 are canceled, and claims 1-6, 8-13 and 15-20 are still pending.

Response to Arguments
4.	Applicant's arguments, filed on April 14, 2022, with respect to Claims 1-6, 8-13 and 15-20 have been fully considered but they are not persuasive.  
5.	With regards to arguments for independent claims 1, 8 and 15, applicants argue that Pair (US 2021/0383800 A1) and Su et al. (US 11,081,104 B1) fail to disclose generating the AR effect based on the runtime value, … that is selected based on the one or more words that are included by the detected utterance. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1, 10 and 14, since in Brude (US 2019/0303110 A1) teaches (“based on the input from VR system 220, VR development engine 216 can detect the developer's interactions within the VR environment, such as any movement, gestures, controller interactions, and/or voice commands from the developer, and VR development engine 216 can then update the VR environment appropriately based on the developer's interactions. ...  the developer may also interact within the VR environment via the microphone of VR headset 230, such as using voice commands to select certain components, navigate to certain portions of the application architecture, edit source code, execute, test, and debug certain code, and so forth. Accordingly, VR development engine 216 may further update the VR environment based on any voice commands from the developer. Further, as the developer interacts with the application in the VR environment (e.g., inspecting certain components, writing code, performing testing and debugging), VR development engine 216 may update the VR environment to visualize certain aspects of the application and its underlying components in real time, such as software dependencies, call flows, and/or runtime interactions between components, among other examples.” [0043-0044] “the user may also select particular interactions and/or transactions of the call flow 420 to obtain additional runtime information. For example, if the user selects certain runtime transactions 422 between components of application 300, VR interface 400 may display the underlying data or contents of those transactions 422a,b, as shown in FIG. 4F.” [0055]) Brude teaches detect the voice commands that include words to update the VR environment based on runtime information to visualize certain aspects of the application and its underlying components in real time. Therefore, Brude teaches the arguments of the limitations for claims 1, 8 and 15 as it is recited.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pair (US 2021/0383800 A1) in view of Su et al. (US 11,081,104 B1) and Brude (US 2019/0303110 A1).
9.	With reference to claim 1, Pair teaches A computer-implemented method, comprising, by an artificial-reality (AR) design tool: (“The digital content development tools may include, without limitation, machine-readable instructions, e.g., computer software, for use in one or more of creating animation, rendering animation, executing animation, displaying animation, visual effects, video games, computer games, virtual reality, augmented reality, digital media content.” [0063]) Pair also teaches receiving, through a user interface (UI) of the AR design tool, instructions to add a voice- command module to an AR effect, (“The natural language processor 210 may include one or more of a user interface 217, an interpreter module 218, a command module 211 and in at least some embodiments, a tool access module 221. The user interface 217 may be adapted to accept or otherwise receive input from a user. The user input may include one or more of audio input, e.g., user vocalizations and/or visual input, such as still images and/or video. " [0049] “Interpretations of a user input may be provided to the command module 211 for further processing. The command module 211 may include an analyzer module 219 and an instruction generator 220. The command module 211 may receive interpretations from the interpreter 218 and analyze the interpreted input alone or in combination with the interpreter 218 to determine one or more intentions associated with the user input.” [0053] “Such game engines may be used to create three-dimensional, two-dimensional, virtual reality, and augmented reality games, as well as simulations and other experiences.” [0066]) Pair further teaches establishing, according to instructions received through the UI, a logical connection between the slot and a logic module configured to generate the AR effect; and generating, for the AR effect, an executable program configured to: and send to the logic module according to the logical connection; and received over the logical connection,   (“A user can enter commands and information into the computer 402 through one or more wired/wireless input devices, e.g., a keyboard 438 and a pointing device, such as a mouse 440.” [0122] “The computer 402 can operate in a networked environment using logical connections via wired and/or wireless communications to one or more remote computers, such as a remote computer(s) 448. The remote computer(s) 448 can be a workstation, a server computer, a router, a personal computer, portable computer, microprocessor-based entertainment appliance, a peer device or other common network node, and typically comprises many or all of the elements described relative to the computer 402, although, for purposes of brevity, only a remote memory/storage device 450 is illustrated.” [0124] “Other components not shown in FIG. 6 can be used in one or more embodiments of the subject disclosure. For instance, the communication device 600 can include a slot for adding or removing an identity module such as a Subscriber Identity Module (SIM) card or Universal Integrated Circuit Card (UICC). SIM or UICC cards can be used for identifying subscriber services, executing programs, storing subscriber data, and so on. The digital content development techniques disclosed herein can be applied to a wide variety of applications and/or digital content types and mediums including but not limited to games, movies, television, internet video, internet content, virtual reality, augmented reality, mixed reality, and advertising content.” [0146-0147])

    PNG
    media_image1.png
    611
    526
    media_image1.png
    Greyscale

Pair does not explicitly teach the voice-command module having an intent type and at least one slot, the slot associated with one or more entities; a runtime value associated with the slot; detected an utterance; determine that the detected utterance corresponds to the intent type and includes one or more words associated with the slot; select, based on the one or more words, one of the one or more entities as the runtime value for the slot; send the runtime value; and after detecting the utterance, generating the AR effect based on the runtime value, that is selected based on the one or more words that are included by the detected utterance.  These are what Su teaches.  Su teaches the voice-command module having an intent type and at least one slot, the slot associated with one or more entities; (“A system may be configured to execute one or more commands included in a spoken utterance. To figure out what command to execute, as part of NLU processing the system may attempt to assign a domain to the utterance. The system may be configured with multiple domains, with each domain being associated with a set of functionalities corresponding to an application.” col. 2, lines 34-40 “Each recognizer 1463 may include an intent classification (IC) component 364 that generates intent score data 304. The intent score data 304 may include one or more intent labels associated with the domain (e.g., for a music domain, “play music,” “next song,” etc.).” col. 10, lines 44-48 “Each recognizer 1463 may also include a named entity resolution (NER) component 362 that generates slot score data 306. The slot score data 306 may include text representing one or more slots (e.g., portion of the text data 302), with each slot corresponding to a word or series of words in the text data 302 relevant to the domain.” col. 11, lines 9-14) Su also teaches a runtime value associated with the slot; (“To train the reranker 368, a number of training utterances may be used where each training utterance includes a number of NLU hypotheses, with each NLU hypothesis having NLU output scores (e.g., intent score data 304, slot score data 306, domain score data 308) for the hypothesis as well as ground truth data indicating whether the hypothesis is correct or incorrect, as well as potentially how many errors are in each hypothesis.” col. 17, lines 2-9 “Through training and optimization of the desired training functions, the system may arrive at values for the weights 604 that a reranker 368 may use at runtime. Different rerankers 368 may have different weights, as the weights for a reranker in one domain may be different for the weights for a reranker in another domain.” col. 19, lines 44-49) Su further teaches detected an utterance; determine that the detected utterance corresponds to the intent type and includes one or more words associated with the slot; select, based on the one or more words, one of the one or more entities as the runtime value for the slot; and send the runtime value.  (“For each training utterance, a context profile may be selected where the context profile (further discussed below) represents the state of the context data as it applies to the particular training utterance. The context profile then determines what portion of the feature vector is populated by the respective NLU scores corresponding to the training utterance. For example, as shown in FIG. 10, each utterance may be associated with a feature vector (FV) of a certain length. The first nine values of the feature vectors may be allocated to NLU data associated with the utterance, with the first three values (e.g., a first subset of the feature vector) being allocated to NLU data (e.g., intent score data 304, slot score data 306, domain score data 308) for utterances having a first context profile, the second three values (e.g., a second subset of the feature vector) being allocated to NLU data for utterances having a second context profile and the third three values (e.g., a third subset of the feature vector) being allocated to NLU data for utterances having a third context profile. Thus, training utterances that correspond to the first context profile may be associated with FVs in the form of 1002 where the first three values are non-zero (for example, value A1 being associated with the utterance's intent score data, value A2 being associated with the utterance's slot score data 306 and value A3 being associated with the utterance's domain score data 308) and the next six values are zero.  ... Each feature vector 1002, 1004, and 1006 may also contain values for different context profiles (represented by the “ . . . ”) where the number of subsets/positions in the FV is configurable by the system. … The training operation may then train weights for the weight vectors 604 that will weigh the feature vector data (either corresponding to NLU output data or to context data) accordingly, so that the resulting weights for the log linear model of the reranker may properly process NLU data given the runtime context. Thus, at runtime, the system will populate a feature vector for an incoming NLU hypothesis associated with an utterance, where the feature vector will have values in the appropriate slots corresponding to the context profile. The feature vector at runtime will be processed by the log linear model of the contextual reranker at runtime to determine the appropriate hypothesis score that uses the weights trained for that particular context profile to alter the NLU scores that are in the populated feature vector.” col. 23, line 15 – col. 24, line 9 “The cross-domain processing component 1455 may also include a light slot filler component 1452. The light slot filler component 1452 can take text from slots and alter it to make the text more easily processed by downstream components. The operations of the light slot filler component 1452 are typically low latency operations that do not involve heavy operations such as reference to a knowledge base. The purpose of the light slot filler component 1452 is to replace words with other words or values that may be more easily understood by downstream components.” col. 27, lines 57-66) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su into Pair, in order to enable speech-based user control of a computing device to perform tasks based on the user's spoken commands.
The combination of Pair and Su does not explicitly teach after detecting the utterance, generating the AR effect based on the runtime value, that is selected based on the one or more words that are included by the detected utterance.   This is what Brude teaches (“based on the input from VR system 220, VR development engine 216 can detect the developer's interactions within the VR environment, such as any movement, gestures, controller interactions, and/or voice commands from the developer, and VR development engine 216 can then update the VR environment appropriately based on the developer's interactions. ...  the developer may also interact within the VR environment via the microphone of VR headset 230, such as using voice commands to select certain components, navigate to certain portions of the application architecture, edit source code, execute, test, and debug certain code, and so forth. Accordingly, VR development engine 216 may further update the VR environment based on any voice commands from the developer. Further, as the developer interacts with the application in the VR environment (e.g., inspecting certain components, writing code, performing testing and debugging), VR development engine 216 may update the VR environment to visualize certain aspects of the application and its underlying components in real time, such as software dependencies, call flows, and/or runtime interactions between components, among other examples.” [0043-0044] “the user may also select particular interactions and/or transactions of the call flow 420 to obtain additional runtime information. For example, if the user selects certain runtime transactions 422 between components of application 300, VR interface 400 may display the underlying data or contents of those transactions 422a,b, as shown in FIG. 4F.” [0055]) Brude teaches detect the voice commands that include words to update the VR environment based on runtime information to visualize certain aspects of the application and its underlying components in real time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brude into the combination of Pair and Su, in order to allow developers to visualize, navigate, develop, and test complex computing applications in a three-dimensional (3D) VR environment.
10.	With reference to claim 2, Pair teaches customizing the voice-command module, including: receiving, through the UI, (“The natural language processor 210 may include one or more of a user interface 217, an interpreter module 218, a command module 211 and in at least some embodiments, a tool access module 221. The user interface 217 may be adapted to accept or otherwise receive input from a user. The user input may include one or more of audio input, e.g., user vocalizations and/or visual input, such as still images and/or video. " [0049] “Interpretations of a user input may be provided to the command module 211 for further processing. The command module 211 may include an analyzer module 219 and an instruction generator 220. The command module 211 may receive interpretations from the interpreter 218 and analyze the interpreted input alone or in combination with the interpreter 218 to determine one or more intentions associated with the user input.” [0053])
Pair does not explicitly teach one or more additional entities for the slot; and configuring the slot to be associated with the one or more additional entities. This is what Su teaches (“each hypothesis includes an intent (as determined by the IC 364), one or more text strings/slots (as determined by the NER 362) corresponding to potential entities that can be used for the intent, and an overall score for the hypothesis, as determined by the reranker 368. Thus, the IC component 364 of the domain has determined that the intent of the textual interpretation represented in the text data 302 is a PlayMusic Intent (and selected that as the intent for each item on the music domain N-best list). The NER component 362 of the domain has determined that, for different items in the N-best list, the words “poker face” correspond to a slot and the words “lady gaga” correspond to a slot. Finally, the reranker 368 has determined a respective overall score for each hypothesis, where that overall score is determined using the intent score data 304, slot score data 306, domain score data 308 and/or other data 320.” col. 14, lines 47-62) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su into Pair, in order to enable speech-based user control of a computing device to perform tasks based on the user's spoken commands.
11.	With reference to claim 3, Pair does not explicitly teach selecting further comprising: selecting, based on the one or more words, one of the one or more additional entities as the runtime value for the slot. This is what Su teaches (“each hypothesis includes an intent (as determined by the IC 364), one or more text strings/slots (as determined by the NER 362) corresponding to potential entities that can be used for the intent, and an overall score for the hypothesis, as determined by the reranker 368. Thus, the IC component 364 of the domain has determined that the intent of the textual interpretation represented in the text data 302 is a PlayMusic Intent (and selected that as the intent for each item on the music domain N-best list). The NER component 362 of the domain has determined that, for different items in the N-best list, the words “poker face” correspond to a slot and the words “lady gaga” correspond to a slot. Finally, the reranker 368 has determined a respective overall score for each hypothesis, where that overall score is determined using the intent score data 304, slot score data 306, domain score data 308 and/or other data 320.” col. 14, lines 47-62 “Through training and optimization of the desired training functions, the system may arrive at values for the weights 604 that a reranker 368 may use at runtime. Different rerankers 368 may have different weights, as the weights for a reranker in one domain may be different for the weights for a reranker in another domain.” col. 19, lines 44-49) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su into Pair, in order to enable speech-based user control of a computing device to perform tasks based on the user's spoken commands.
12.	With reference to claim 4, Pair teaches customizing the voice-command module, including: receiving, through the UI, (“The natural language processor 210 may include one or more of a user interface 217, an interpreter module 218, a command module 211 and in at least some embodiments, a tool access module 221. The user interface 217 may be adapted to accept or otherwise receive input from a user. The user input may include one or more of audio input, e.g., user vocalizations and/or visual input, such as still images and/or video. " [0049] “Interpretations of a user input may be provided to the command module 211 for further processing. The command module 211 may include an analyzer module 219 and an instruction generator 220. The command module 211 may receive interpretations from the interpreter 218 and analyze the interpreted input alone or in combination with the interpreter 218 to determine one or more intentions associated with the user input.” [0053]) Pair also teaches establishing, according to instructions received through the UI, an additional logical connection between the additional slot and the logic module. (“A user can enter commands and information into the computer 402 through one or more wired/wireless input devices, e.g., a keyboard 438 and a pointing device, such as a mouse 440.” [0122] “The computer 402 can operate in a networked environment using logical connections via wired and/or wireless communications to one or more remote computers, such as a remote computer(s) 448. The remote computer(s) 448 can be a workstation, a server computer, a router, a personal computer, portable computer, microprocessor-based entertainment appliance, a peer device or other common network node, and typically comprises many or all of the elements described relative to the computer 402, although, for purposes of brevity, only a remote memory/storage device 450 is illustrated.” [0124] “Other components not shown in FIG. 6 can be used in one or more embodiments of the subject disclosure. For instance, the communication device 600 can include a slot for adding or removing an identity module such as a Subscriber Identity Module (SIM) card or Universal Integrated Circuit Card (UICC).” [0146])
Pair does not explicitly teach an additional slot for the voice-command module; configuring the additional slot to be associated with one or more additional entities; This is what Su teaches (“A system may be configured to execute one or more commands included in a spoken utterance. To figure out what command to execute, as part of NLU processing the system may attempt to assign a domain to the utterance. The system may be configured with multiple domains, with each domain being associated with a set of functionalities corresponding to an application.” col. 2, lines 34-40 “each hypothesis includes an intent (as determined by the IC 364), one or more text strings/slots (as determined by the NER 362) corresponding to potential entities that can be used for the intent, and an overall score for the hypothesis, as determined by the reranker 368. Thus, the IC component 364 of the domain has determined that the intent of the textual interpretation represented in the text data 302 is a PlayMusic Intent (and selected that as the intent for each item on the music domain N-best list). The NER component 362 of the domain has determined that, for different items in the N-best list, the words “poker face” correspond to a slot and the words “lady gaga” correspond to a slot. Finally, the reranker 368 has determined a respective overall score for each hypothesis, where that overall score is determined using the intent score data 304, slot score data 306, domain score data 308 and/or other data 320.” col. 14, lines 47-62) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su into Pair, in order to enable speech-based user control of a computing device to perform tasks based on the user's spoken commands.
13.	With reference to claim 5, Pair teaches generating the executable program further comprises: send to the logic module according to the logical connection. (“The computer 402 can operate in a networked environment using logical connections via wired and/or wireless communications to one or more remote computers, such as a remote computer(s) 448. The remote computer(s) 448 can be a workstation, a server computer, a router, a personal computer, portable computer, microprocessor-based entertainment appliance, a peer device or other common network node, and typically comprises many or all of the elements described relative to the computer 402, although, for purposes of brevity, only a remote memory/storage device 450 is illustrated.” [0124] “Other components not shown in FIG. 6 can be used in one or more embodiments of the subject disclosure. For instance, the communication device 600 can include a slot for adding or removing an identity module such as a Subscriber Identity Module (SIM) card or Universal Integrated Circuit Card (UICC). SIM or UICC cards can be used for identifying subscriber services, executing programs, storing subscriber data, and so on.” [0146])
Pair does not explicitly teach determine that the detected utterance corresponds to the intent type and includes one or more words associated with the additional slot; select, based on the one or more words, one of the one or more additional entities as the runtime value for the additional slot; and send the runtime value.  This is what Su teaches (“For each training utterance, a context profile may be selected where the context profile (further discussed below) represents the state of the context data as it applies to the particular training utterance. The context profile then determines what portion of the feature vector is populated by the respective NLU scores corresponding to the training utterance. For example, as shown in FIG. 10, each utterance may be associated with a feature vector (FV) of a certain length. The first nine values of the feature vectors may be allocated to NLU data associated with the utterance, with the first three values (e.g., a first subset of the feature vector) being allocated to NLU data (e.g., intent score data 304, slot score data 306, domain score data 308) for utterances having a first context profile, the second three values (e.g., a second subset of the feature vector) being allocated to NLU data for utterances having a second context profile and the third three values (e.g., a third subset of the feature vector) being allocated to NLU data for utterances having a third context profile. Thus, training utterances that correspond to the first context profile may be associated with FVs in the form of 1002 where the first three values are non-zero (for example, value A1 being associated with the utterance's intent score data, value A2 being associated with the utterance's slot score data 306 and value A3 being associated with the utterance's domain score data 308) and the next six values are zero.  ... Each feature vector 1002, 1004, and 1006 may also contain values for different context profiles (represented by the “ . . . ”) where the number of subsets/positions in the FV is configurable by the system. … The training operation may then train weights for the weight vectors 604 that will weigh the feature vector data (either corresponding to NLU output data or to context data) accordingly, so that the resulting weights for the log linear model of the reranker may properly process NLU data given the runtime context. Thus, at runtime, the system will populate a feature vector for an incoming NLU hypothesis associated with an utterance, where the feature vector will have values in the appropriate slots corresponding to the context profile. The feature vector at runtime will be processed by the log linear model of the contextual reranker at runtime to determine the appropriate hypothesis score that uses the weights trained for that particular context profile to alter the NLU scores that are in the populated feature vector.” col. 23, line 15 – col. 24, line 9 “The cross-domain processing component 1455 may also include a light slot filler component 1452. The light slot filler component 1452 can take text from slots and alter it to make the text more easily processed by downstream components. The operations of the light slot filler component 1452 are typically low latency operations that do not involve heavy operations such as reference to a knowledge base. The purpose of the light slot filler component 1452 is to replace words with other words or values that may be more easily understood by downstream components.” col. 27, lines 57-66) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su into Pair, in order to enable speech-based user control of a computing device to perform tasks based on the user's spoken commands.
14.	Claim 8 is similar in scope to claim 1, and thus is rejected under similar rationale.  Pair additionally teaches One or more computer-readable non-transitory storage media embodying software that is operable when executing the instructions (“One or more aspects of the subject disclosure include a non-transitory, machine-readable medium, including executable instructions that, when executed by a processing system including a processor, facilitate performance of operations.” [0017] “Computer-readable storage media can comprise, but are not limited to, random access memory (RAM), read only memory (ROM), electrically erasable programmable read only memory (EEPROM), flash memory or other memory technology, compact disk read only memory (CD-ROM), digital versatile disk (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices or other tangible and/or non-transitory media which can be used to store desired information.” [0114])
15.	Claims 9-12 are similar in scope to claims 2-5, and they are rejected under similar rationale.  
16.	Claim 15 is similar in scope to claim 1, and thus is rejected under similar rationale.  Pair additionally teaches A system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions (“One or more aspects of the subject disclosure include a non-transitory, machine-readable medium, including executable instructions that, when executed by a processing system including a processor, facilitate performance of operations.” [0017] “Computer-readable storage media can comprise, but are not limited to, random access memory (RAM), read only memory (ROM), electrically erasable programmable read only memory (EEPROM), flash memory or other memory technology, compact disk read only memory (CD-ROM), digital versatile disk (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices or other tangible and/or non-transitory media which can be used to store desired information.” [0114])
17.	Claims 16-19 are similar in scope to claims 2-5, and they are rejected under similar rationale.  
18.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pair (US 2021/0383800 A1) in view of Su et al. (US 11,081,104 B1) and Brude (US 2019/0303110 A1), as applied to claims 1, 8 and 15 above, and further in view of Karov et al. (US 2015/0073798 A1).
19.	With reference to claim 6, Pair teaches receiving, through the UI, (“The natural language processor 210 may include one or more of a user interface 217, an interpreter module 218, a command module 211 and in at least some embodiments, a tool access module 221. The user interface 217 may be adapted to accept or otherwise receive input from a user. The user input may include one or more of audio input, e.g., user vocalizations and/or visual input, such as still images and/or video. " [0049])
The combination of Pair, Su  and Brude does not explicitly teach a selection indicating synonyms of the one or more entities of the slot; and configuring the slot to be associated with the one or more entities and the synonyms of the one or more entities.  This is what Karov teaches (“Example 9 includes the subject matter of any of Examples 1-8, and wherein to analyze the web corpus using the semantic graph to identify and rank contextual synonyms for entities within the domain comprises to select related entities of the first plurality of related entities having a highest indicative segment normalized frequency as anchor entities;” [0074] “the computing device comprising a web corpus module to access an n-gram index of a web corpus, wherein the n-gram index is indicative of a plurality of entities of each n-gram and a frequency of each n-gram; a semantic graph module to generate a semantic graph of the web corpus using the n-gram index of the web corpus, wherein the semantic graph is rooted by a predefined seed entity and includes a first plurality of related entities, wherein each of the first plurality of related entities is related to the seed entity; a similarity discovery module to analyze the web corpus using the semantic graph to identify and rank contextual synonyms for entities within a domain; an intent discovery module to analyze the web corpus using the semantic graph to identify intents and intent patterns in the domain, wherein each intent is associated with a domain action, and each intent pattern matches query features and a corresponding intent; and a slot discovery module to analyze the web corpus using the semantic graph to identify slots, slot patterns, and slot values in the domain, wherein each slot is associated with a parameter of an intent or an entity, each slot pattern matches query features and a corresponding slot, and each slot value is associated with an entity.” [0066]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karov into the combination of Pair, Su and Brude, in order to present automatically generated actions, parameters, and associated templates to a user for approval.
20.	Claims 13 and 20 are similar in scope to claim 6, and they are rejected under similar rationale.  

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on 8:00 - 4:30 PM, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619